Case 19-10344-BLS Doc 11 Filed 02/23/19 Page 1 of 4

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

IN RE: Donna J. Finley )
) Chapter 13
Debtor(s). ) Bk. Case No: 19-10344 -BLS
CHAPTER 13 PLAN
I. Notice

NOTICE TO ALL CREDITORS THAT THIS PLAN AND ALL OF ITS PROVISIONS ARE
SUBJECT TO DEL. BANKR. L.R. 3023-1 AND YOUR RIGHTS MAY BE AFFECTED BY THIS
PLAN. IF YOU OPPOSE THE PLAN’S TREATMENT OF YOUR CLAIM OR ANY PLAN
PROVISION YOU OR YOUR ATTORNEY MUST FILE AN OBJECTION TO CONFIRMATION
AT LEAST 7 DAYS BEFORE THE DATE SET FOR THE CONFIRMATION HEARING. THE
BANKRUPTCY COURT MAY CONFIRM THIS PLAN WITHOUT FURTHER NOTICE IF NO
OBJECTION IS FILED. SEE BANKRUPTCY RULE 3015. YOU SHOULD NOTE THE
FOLLOWING (boxes must be checked by debtor(s) if applicable):

[ ] The plan seeks to limit the amount of a secured claim, as set out in III.2, Which may result
in partial payment or no payment at all to the secured creditor
[ ] The plan Will seek avoidance of a lien or security interest
[ ] The plan contains nonstandard provisions in paragraph VI

II. Plan Payments and Length of Plan: The future earnings of the debtor are submitted to the
supervision and control of the Court and the Debtor's employer or the Debtor shall pay to the trustee
the sum of $474.00 (monthly) for Sixty (60) months.

III. Plan Distribution: From the payment so received, after deduction of allowed Trustee's
commission, the Trustee shall make disbursements as follows:

1. Priority Claims:
Full payment in deferred cash payments of all claims entitled to priority under 11 U.S.C.
Section 507.
[X] (A) Debtor's Counsel Fees $4000.00 to be paid first.
[ ] (B) Taxes to
[ ] (C) Domestic Support Obligations
[ ] (D) Other Priority or Administrative Expenses

2. Secured Claims-(boxes must be checked)
[ ] Pro-rata With or

[ X ]subsequent to dividends to priority creditors, holders of allowed secured claims shall retain
the liens securing such claims and shall be paid as follows:

 

Case 19-10344-BLS Doc 11 Filed 02/23/19 Page 2 of 4

[ X (A) Long term or mortgage debt -POST-PETITION ARREARAGE ONLY,
$3,000.00 (Est.) to be paid to Aberdeen Proving Grounds FCU (Loan No. XXX) for
the DroDertv located at 137 Persimmon Treet Drive. Newark. Delaware 19702

[ X ] Debtor shall continue to make regular post-payments directly to Aberdeen Proving
Grounds FCU (Loan No. XXX) for the DroDertv located at 137 Persimmon Tree Drive,
Newark. Delaware 19702

This Section of the Plan specifically incorporates all of the provisions affecting
mortgage claims as set forth in Del. Bankr. L.R. 3023-1(b) and the parties shall be so
governed.

This Section of the Plan specifically incorporates all of the provisions affecting
mortgage claims as set forth in Del. Bankr. L.R. 3023-1(b) and the parties shall be so

governed.

[ ] (B) Secured Vehicle debt (cramdown) - Pro-rata payments to:

in the amount of $ for payment in full of the value of property or in

equal monthly payments of $ per month for the (collateral)
. Total payments will be $ .

 

[ X ] (C) Secured Vehicle debt (910 car claim) - Pro-rata payments to Bridgcrest in the
full amount of the vehicle claim or in equal monthly payments $315.00 per month for
the 2015 Kia Optima. Total payments will be 318,861.00

[ ](D) Other secured debt:

 

3. Surrender of Collateral and Co-Debtor Relief:

[ ](A) Debtor surrenders secured collateral to: §Name of creditor and
collateral) Debtor(s) abandons such property and agrees that the
Automatic Stay under 11 U.S.C. Section 362 is terminated as to the property
and any interest in the property effective immediately on confirmation of this
Plan. Claims, if any submitted by such creditor may receive a distribution under
the Plan if such claims reflect an applicable deficiency balance remaining
following surrender.

__(B) Co-Debtor relief under 11 USC Section 1301 is granted effective
immediately upon confirmation of the Plan as to surrendered property.

4. Unsecured Claims:

Subsequent to dividends to priority and secured creditors, dividends to allowed non-
priority general unsecured creditors shall be distributed as follows:

G€neral unsecured creditors will be paid [ ] a dividend of 100% of their allowed claim
or [ X ] a pro rata dividend of

[ ] 1. BIOC or

[ ] 2. $ Disp. Income x 60 months as calculated under Section 1325(b), or
[ X ] 3. a pro-rata dividend from the base plan, if any.

 

Case 19-10344-BLS Doc 11 Filed 02/23/19 Page 3 of 4

IV. Leases or Executory Contracts: (If applicable) The following leases or executory contracts of the

V.

VI.

debtor will be treated as follows:

Vesting of Property: Title to Debtor’s property shall re-vest in the Debtor on confirmation of the
Plan, except for undistributed plan payments held by the Trustee. Unless otherwise ordered, upon
conversion of this case to Chapter 7 all undistributed plan payments received from a debtor’s post-
petition wages shall be refunded to the debtor(s). Upon dismissal, unless otherwise ordered, the

Trustee is authorized to disburse undistributed plan payments to allowed claimants in accordance
with this Plan.

Nonstandard Provisions: Any other nonstandard provision placed elsewhere in this plan is void.

VII. Filing Proof of Claim Required: A proof of claim must be filed in order to share in distributions under

the plan. A proof of claim may be filed either electronically or as paper. To file an electronic claim, go
to the website www.deb.uscourts.gov and click on “File a Claim” and follow the instructions Once the
necessary information is entered the form will be automatically generated To obtain a claim form to
file a paper claim, go to the website www.uscourts.gov and click on “Services and Forms, then click on
Bankruptcy Forms, the Select B410-Proof of Claim. Completed paper claims should be delivered or
mailed to United States Bankruptcy Court, Attn: Claims, 824 Market Street, 3rd Floor, Wilmington,
Delaware 19801.

/s/ Donna J. Finley

Februarv 22. 2019

Donna J. Findley
Debtor's Signature

Date

The undersigned certifies that this plan contains no nonstandard provision other than as set forth
in paragraph VI above.

/s/ Timothv Josenh Weiler February 22, 2019

Timothy Joseph Weiler
Attorney for Debtor(s)

Date

 

Case 19-10344-BLS Doc 11 Filed 02/23/19 Page 4 of 4

CHAPTER 13 PLAN ANALYSIS

IN RE: Donna J. Finley CASE NO. 19-10344_BLS

 

Prior: Bankruptcy (N ) Chapter 13 (N )Date:
Estimated Length of Plan: __60__ months Trustee Use:
341 Meeting Date: _ Continued:

Conf`irmed Date:

 

TOTAL DEBT PROVIDED FOR UNDER
THE PLAN AND ADMINISTRATIVE EXPENSES

Total Priority Claims (Class One)

Unpaid attorney’s fees $4,000.00

Supplement Attorney fee

Taxes

Total of Payments to Cure Defaults (Class Two) $3,000 APGFCU Est.

'l`otal of Payments on Secured Claims (Class Three) $18,861.00 Bridgecrest Auto
$

Total of Payments on Unsecured Claims (Class Four)
Disposable Income

Sub-total $25,861.00

Total Trustee’s Compensation (10% of debtor’s payments) $2,586.00
Total Debt and Administrative Expense $28,447.00
RECONCILIATION WITH CHAPTER 7

Interest of Class Four Creditors If Chapter 7 Filed
Value of Debtor’s Interest in Non-exempt Property $0.00
Plus: Value of Property Recoverable Under Avoiding
Powers $
Less: Estimated Chapter 7 Adrninistrative Expense $
Less: Amounts Payable to Priority Creditors other
Than cost of administration $
5. Equals: Estimated Amount Payable to Class Four
Creditors if Chapter 7 Filed (if negative, enter zero) $0.00
Estimated dividend under Plan $

 

 

/s/ Donna J. Finley

February 22, 2019
Donna J. Findley

Debtor's Signature
Date

 

